DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1, recites in part:

A drive control device, comprising:
a processor configured to:
“…acquire first image-capturing-direction information based on a horizontal synchronization signal of a particular line of a plurality of lines of an image signal of the first captured image, wherein 
the particular line corresponds to the position information of the tracking- target object, and 
the first image-capturing-direction information includes information of an image capturing direction; and 
control, based on the object information and the first image-capturing-direction information, a drive amount in the image capturing direction to track the tracking-target object.”

	Independent claims 15 and 16 are the corresponding method and non-transitory computer-readable medium to the device of claim 1 and are allowed for similar reasons.

Claim 17, recites in part:

A drive control device, comprising:
a processor configured to:
“…acquire image-capturing-direction information corresponding to a horizontal synchronization signal, wherein 
the image-capturing-direction information includes information of an image capturing direction based on an exposure start time and an exposure end time of a particular line of a plurality of lines of an image signal of the captured image, and 
the particular line corresponds to the position information of the tracking-target object; and 
control, based on the object information and the image-capturing-direction information, a drive amount in the image capturing direction to track the tracking- target object.”

The above features are not taught by the closest prior art of record Tanida and Fukumiya.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 12 of the remarks, filed 03/24/2022, with respect to rejection of claims 1, 4-12, and 14 under 35 U.S.C. § 112 have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see page 12 of the remarks, filed 03/24/2022, with respect to rejection of claim 16 under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 12-13 of the remarks, filed 03/24/2022, with respect to rejections of claims 1, 4, 7-8, 11 and 14-15 under 35 U.S.C. § 102 have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicant’s arguments, see page 13 of the remarks, filed 03/24/2022, with respect to rejections of claims 9-10 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425